Citation Nr: 0630772	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-15 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to a rating for the service-connected 
residuals of a right knee disability.  

2.  Entitlement to an increased rating for the service-
connected left knee disability.  

3.  Entitlement to an increased rating for the service-
connected right hip disability.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
RO in Hartford, Connecticut.  

During the course of the appeal, jurisdiction of the case 
was moved to the RO in Winston-Salem, North Carolina.  

In July 2006, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

During that hearing, the veteran offered testimony to the 
effect that initial ratings in excess of 10 percent for 
his service-connected left knee disability and right hip 
disability were warranted.  As such, his assertions 
indicate an intention on the part of the veteran to file 
a Notice of Disagreement with a June 2006 rating decision 
that denied the claims for increase.  

Hence, these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if additional action is required 
on his part.  



FINDINGS OF FACT

1.  The service-connected right knee disability 
manifested by the contusion residuals is not shown to be 
productive of more than slight lateral instability or 
recurrent subluxation.  

2.  The service-connected right knee disability 
manifested by degenerative changes is shown to be 
productive of a level of impairment that more nearly 
approximates that of a functional loss due to pain with 
flexion restricted to 45 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected right knee 
disability manifested by contusion residuals on the basis 
of lateral instability or recurrent subluxation are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5257 (2006).  

2.  The criteria for the assignment of a separate rating 
of 10 percent for the service-connected right knee 
disability on the basis of degenerative changes with 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim for an increased rating for his service-
connected residuals of a contusion of the right knee with 
degenerative arthritis.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in April and September 2002 and April 
2006, the RO informed the veteran that in order to 
establish an increased rating, the evidence had to show 
that his service connected right knee disability had 
gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which were not in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  

It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran 
and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased 
rating for the residuals of a contusion of the right knee 
with degenerative arthritis.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  



II.  Facts and Analysis

During his hearings on appeal, the veteran testified that 
his service-connected right knee disability had 
deteriorated and was manifested primarily by popping, 
cracking and stiffness, and giving way when descending 
stairs.  He stated that he was unable to bend the knee 
and that it altered the way he walked.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the Diagnostic Code's of the 
Schedule for Rating Disabilities.  38 U.S.C.A. 1155; 38 
C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 
10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 
5257 the Diagnostic Code used to rate knee impairment 
associated with recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted for slight 
impairment, manifested by recurrent subluxation or 
lateral instability, while a 20 percent rating is 
warranted for moderate impairment.  

In determining the adequacy of assigned disability 
ratings, consideration must be given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance 
and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  

Consideration must also be given to weakened movement, 
excess fatigability, and incoordination, as well as the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In this regard, the Board has reviewed all evidence of 
record pertaining to the history of the veteran's 
service-connected disability.  See, e.g., Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991),  

The medical evidence discloses that, from November 2001 
to April 2005, the veteran was treated by VA.  He 
complained infrequently of right knee disability.  

During VA orthopedic examinations in April 2002 and June 
2004 and during a VA rheumatology consultation in 
September 2004, it was noted that the veteran had a 
history of right knee surgery in 1982 and had scars on 
his knee, one about 14 to 15 cm in length and one about 2 
to 3 cm long.  

It was also that the veteran demonstrated mild to 
moderate swelling in the knee.  Although he complained 
that his right knee buckled, particularly when descending 
steps, there was no objective evidence of lateral 
instability or recurrent subluxation.  

While the most recent examiner characterized the 
veteran's right knee disability as significant, the 
preponderance of the evidence is compatible with no more 
than a 10 percent rating under Diagnostic Code 5257.  

However, since Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference 
to limitation of motion, it does not encompass arthritis 
(confirmed by X-rays, taken during the April 2002 VA 
examination).  Conversely, Diagnostic Code 5003 addresses 
arthritis and limitation of motion but does not refer to 
instability.  

Therefore, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or 
different manifestations of the same disability, the 
veteran may receive a separate rating for knee 
dysfunction under each set of criteria.  VAAOPGCPREC 23-
97 (1997).  

When pain limits motion, the disability evaluation should 
compensate the veteran both for (1) lost motion and (2) 
the extent to which retained motion is painful.  
Complaints of pain must be demonstrated by objective 
manifestations, i.e. either a description by the examiner 
or some evidence of functional impairment due to 
pathology.  VAOPGCPREC 9-98.  

In this regard, VA regulations contemplate at least the 
minimum compensable rating for painful motion with joint 
or periarticular pathology.  38 C.F.R. § 4.59.  

After reviewing the record, the Board finds that a 
separate rating of 10 percent is warranted for the 
service-connected right knee disability based on the 
veteran experiencing a level of functional loss due to 
pain that more closely resembles restriction of flexion 
to 45 degrees in this case.  

Indeed, the veteran complains of right knee weakness, low 
endurance and fatigue, especially on repetitive motion.  
Moreover, there is objective evidence of tenderness and 
crepitus on manipulation of the right knee.  

Despite such findings, however, the veteran retains an 
actual range of right knee motion from 0 to least 105 
degrees.  Although he reportedly limps, he does not use 
any assistive devices, such as a brace, cane or crutches.  

Accordingly, no more than a 10 percent rating is 
warranted for the veteran's right knee disability on the 
basis of degenerative changes with functional loss due to 
pain.  

In arriving at this decision, the Board notes that, in 
May 2006, the veteran was scheduled to have an additional 
examination to evaluate the level of disability caused by 
his right knee disorder.  However, he did not report for 
that examination.  

The Board has also considered the possibility of an 
increased rating under other Diagnostic Codes used to 
rate knee disability.  

However, the veteran does not demonstrate associated 
ankylosis (Diagnostic Code 5256); symptomatic dislocation 
of a semilunar cartilage (Diagnostic Code 5258); or 
malunion/nonunion of the tibia/fibula (Diagnostic Code 
5262), necessary for increased ratings under those 
Diagnostic Codes.  Accordingly, none of these Diagnostic 
Codes may be favorably applied in this case.  




ORDER

A rating in excess of 10 percent for the service-
connected residuals of a right knee disability manifested 
by contusion residuals on the basis of lateral 
instability or recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
residuals of a right knee disability manifested by 
degenerative change on the basis of functional loss due 
to pain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

As noted, in June 2006, the RO granted the veteran's 
claim of service connection for left knee disability and 
for right hip disability.  A 10 percent rating was 
assigned for each disability, effective May 1, 2002.  

Since the veteran disagreed with those ratings during the 
veteran's July 2006 videoconference hearing, the RO must 
furnish the veteran a Statement of the Case (SOC) 
delineating the RO's actions with respect to each of 
those claims.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Tomlin v. Brown, 5 Vet. App. 553 (1993).  

Accordingly, these matters are REMANDED to the RO for the 
following action: 

The RO should issue an SOC concerning 
the claims of increased ratings for 
the service-connected left knee 
disability and right hip disability.  

If, and only if, the veteran 
completes his appeal by filing a 
timely Substantive Appeal on either 
or both of the aforementioned issue, 
the RO should undertake appropriate 
review of these matters.  See 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 202 (2006).  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


